IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CENTRAL WESTMORELAND CAREER               : No. 15 WAL 2015
AND TECHNOLOGY CENTER                     :
EDUCATION ASSOCIATION,                    :
PSEA/NEA, COLLEEN CONKO, SABINE           : Petition for Allowance of Appeal from the
LYNN, DANIEL LUSK, MATTHEW                : Order of the Commonwealth Court
MORRELL, AND JAMES MARK                   :
SCHOMING                                  :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PENN-TRAFFORD SCHOOL DISTRICT             :
                                          :
                                          :
PETITION OF: CENTRAL                      :
WESTMORELAND CAREER AND                   :
TECHNOLOGY CENTER EDUCATION               :
ASSOCIATION, PSEA/NEA, COLLEEN            :
CONKO, SABINE LYNN, AND DANIEL            :
LUSK                                      :


                                      ORDER


PER CURIAM

      AND NOW, this 20th day of May, 2015, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


             Whether the Commonwealth Court erred in affirming the trial court's
             decision granting summary judgment in favor of the school district and
             denying summary judgment in favor of the furloughed teachers with
             respect to the teachers’ claim under subsection (b.1) of the Transfer of
             Entities Act, 24 P.S. § 11-1113 et seq., where the Commonwealth Court's
             conclusion that the furloughed teachers had no future reemployment rights
             under the Act effectively renders subsection (b.1), added through
             legislative amendment in 1991, to be meaningless and inconsistent with
             the School Code read in pari materia[?]